Citation Nr: 1621296	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  14-23 292	)	DATE
	)
	)


THE ISSUE

Whether a July 17, 1986, Board of Veterans' Appeals (Board) decision contains clear and unmistakable error (CUE) in denying entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1981.

This matter comes before the Board from a May 2014 motion by the Veteran's attorney requesting revision of the July 1986 Board decision on the basis of CUE. 

A December 2013 Board decision remanded a reopened claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, to the RO for further development.  To date, such matter has not been returned to the Board for further appellate consideration.  As such, the reopened claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not for consideration in this decision.  If the reopened claim is not granted by the RO, and as such, returned to the Board for further appellate consideration, it will be addressed in a separate decision under the docket number 10-39 388.


FINDINGS OF FACT

1.  Prior to the November 1988 passage of the Judicial Review Act, Pub. L. No. 100-687, which established judicial review of Board decisions, in a July 17, 1986 final decision, the Board determined that service connection was not warranted for a chronic acquired psychiatric disorder, to include PTSD. 

2.  There was no outcome determinative error of fact or law in the Board's July 1986 decision finding that entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, was not warranted.


CONCLUSION OF LAW

The July 1986 Board decision which denied entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a July 17, 1986, decision of the Board contains CUE in its conclusion that service connection was not warranted for a chronic acquired psychiatric disorder, to include PTSD.  In the May 2014 motion for CUE, the Veteran's attorney argued that the July 1986 Board decision failed to appropriately apply VA regulations with regard to potential aggravation of the Veteran's psychiatric condition.  The representative also contends that if the July 1986 Board decision had correctly applied the regulations, the outcome of the decision would have been different and service connection for a psychiatric disorder would have been granted.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2015).  
Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b).  The Board finds that the Veteran's motion for CUE was made with the requisite specificity. 

The Board notes that it has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  The Board decision that is the subject of this decision was issued on July 17, 1986, prior to the November 1988 passage of the Veterans Judicial Review Act, Pub. L. No. 100-687, which established judicial review of Board decisions.  It is therefore final.  38 C.F.R. § 20.1100.  

Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

At the time of the July 1986 Board decision, the law provided that service connection was granted for a disability resulting from a disease or injury incurred or aggravated by wartime service.  38 U.S.C. § 310.  There was no specific statutory or regulatory provision governing claims for entitlement to service connection for PTSD.  Instead, procedural guidelines were in place in the VA Adjudication Procedure Manual, M21-1 (M21- 1).  These guidelines established that service connection for PTSD required a clinical diagnosis of the disability and the existence of a recognizable stressor which led to the development of the disorder.  M21-1, 50.45 (1986).  

In its July 1986 decision, the Board found that the Veteran had psychiatric complaints in service which were attributed to an adjustment reaction and a personality disorder; that a chronic acquired psychiatric disorder was not shown in service; and that the Veteran did not meet the diagnostic criteria for PTSD.  Although the Board did acknowledge that the Veteran had some psychiatric complaints in service, the symptomatology was diagnosed as adjustment disorder and personality disorder.  The Board noted that adjustment reaction was, by its nature, a transient condition which resolves, and that personalty disorder was a developmental defect for which service connection could not be awarded.  Although a conversion disorder was diagnosed following service, the Board found that the service treatment records did not support the conclusion that a conversion disorder was manifest in service.  With respect to PTSD, the Board cited the report of a November 1983 VA examination which concluded that the Veteran was not subject to a recognizable stressor that would evoke significant symptoms of distress in almost everyone while in service.  As such, a PTSD diagnosis was not supported by the record.  As neither a chronic acquired psychiatric disorder in service nor an acquired psychiatric disorder attributable to service had been shown, the Board concluded in its July 1986 decision that the record did not support the award of service connection for a chronic acquired psychiatric disorder.  

The Board finds that the Veteran's argument in this case fails.  The Board correctly applied the law in effect in July 1986.  The Board has considered the Veteran's contention that the July 1986 Board decision should have applied VA regulations with regard to potential aggravation of the Veteran's psychiatric condition.  Significantly, the Board's July 1986 decision did acknowledge that, "Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  (38 U.S.C. 331)."  Although the July 1986 decision did not contain an explicit discussion concerning aggravation, the Board finds that there was no need for such an analysis.  The July 1986 decision did not deny the Veteran's claim on the basis that he was diagnosed as having a chronic acquired psychiatric disorder which preexisted service.  Rather, the July 1986 decision denied the claim because there was no in-service disorder for which service connection could be established.  The 1986 decision noted that the Veteran's  in-service psychiatric diagnoses included adjustment disorder (a transient condition which resolves itself rather than a chronic disorder) and personality disorder (a developmental defect for which service connection could not be awarded).  A PTSD diagnosis was not supported by the record at the time, and there was no evidence linking the Veteran's post-service conversion disorder diagnosis to service.  As such, based on the evidence then of record, there was no in-service psychiatric symptomatology upon which to base an analysis of aggravation.  

Although the Board does not appear to have explicitly discussed aggravation of a psychiatric disability in its July 1986 analysis, in order to constitute CUE, the Board's error must manifestly change the outcome of the decision.  In light of the fact that, approximately 30 years later, the Veteran is still not service connected for a psychiatric disorder (a recent December 2013 Board remand found that another VA examination was necessary to determine the precise nature and etiology of the Veteran's current psychiatric disability before a decision as to service connection could be made), the current Board cannot conclude that a detailed analysis of entitlement to service connection under a theory of aggravation based on the evidence of record in 1986 would have clearly resulted in another outcome.  In any event, as discussed above, the Board's July 1986 denial of service connection was predicated on findings that the Veteran had psychiatric complaints in service which were attributed to an adjustment reaction and a personality disorder; that a chronic acquired psychiatric disorder was not shown in service; and that the Veteran did not meet the diagnostic criteria for PTSD.  A discussion of aggravation would have only been relevant if the Veteran was found to have had a chronic acquired psychiatric disability which predated service, and/or in-service symptomology which was attributable to a chronic acquired psychiatric disorder (rather than an acute and transient psychiatric diagnosis or a development defect for which service connection could not be granted).  The Veteran has not identified an error of fact or legal conclusion in the Board's July 1986 decision that would have altered the final outcome of the appeal for entitlement to service connection.  The Board concludes that the July 17, 1986, Board decision denying the claim for service connection for an acquired psychiatric disorder was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  


ORDER

The motion to revise or reverse the July 17, 1986, Board decision that denied entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.



                       ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



